
	

114 HR 3726 IH: Highway Exceptions for Ranchers’ Deliveries Act of 2015
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3726
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to authorize States to issue special permits to allow the
			 operation of vehicles of up to 95,000 pounds on Interstate System highways
			 for the hauling of livestock.
	
	
 1.Short titleThis Act may be cited as the Highway Exceptions for Ranchers’ Deliveries Act of 2015. 2.Vehicle weight limitations for Interstate System highwaysSection 127(a) of title 23, United States Code, is amended by adding at the end the following:
			
 (13)Hauling of livestockA State may allow, by special permit, the operation of vehicles with a gross vehicle weight of up to 95,000 pounds for the hauling of livestock. The cost of a special permit issued under this paragraph may not exceed $200 per year for a livestock trailer..
		
